Citation Nr: 1512997	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  10-18 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for residuals of cellulitis of the right leg/foot.  

2.  Entitlement to service connection for a left foot disability as secondary to residuals of cellulitis of the right leg/foot.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Counsel



INTRODUCTION

The Veteran had active military service from June 1959 to April 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In January 2013 the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for scheduling of a videoconference Board Hearing.  This was never done.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (providing that remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the Board's remand Order).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In his May 2010 substantive appeal the Veteran requested a Board Hearing in Washington, D.C.  In a letter dated in November 2012, the Board notified the Veteran that a Hearing had been scheduled for January 2, 2013.  However, in December 2012 the Veteran's representative filed a Motion to Remand for Videoconference Hearing, indicating that the Veteran requested postponement of his Central Office Board Hearing and instead desired a videoconference Board Hearing.

In January 2013 the Board remanded the matter to the AOJ for scheduling of the requested videoconference Board Hearing.  The record does not show this to have been accomplished.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (providing that remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the Board's remand Order).  

In correspondence dated in February 20015 and received by the Board in March 2015, the Veteran requested that his videoconference Board Hearing be conducted from the Marion Illinois VAMC, rather than the St. Louis RO, because his poor health prevents travel.

As the Veteran's request for a videoconference Board Hearing was made prior to issuance of a Board decision, the case is remanded for scheduling of the requested hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference Board Hearing from the MARION, ILLINOIS VAMC, if possible, and provide adequate notice to the Veteran and his representative of this in accordance with 38 C.F.R. § 19.76.  If such a hearing is not possible to accomplish, the Veteran should be advised of the available options, and the one he selects should be honored.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

